Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/22 has been entered.

Claims Status:
	Claims 1-27, 30 and 31 have been cancelled.
	Claims 28, 29 and 32 are pending.

Withdrawn rejections
Applicant's amendments and arguments filed 5/31/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 28, 29 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Doyle et al. (US 6846478) and Kaesler et al. (EP 1797170) and Celiker, H. (WO 2016196440) and DeSenna et al. (US 6099861) and Mason et al. (US 4689169).
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example, an essentially solid solvent-free composition, comprising: one or more oxidising components selected from the group consisting of sodium, potassium, magnesium or calcium hypochlorite, chlorite or chlorate, or an artemisinin, wherein said one or more oxidising components are dispersible or soluble in an aqueous liquid medium in the form of a lozenge and wherein the composition comprises a proportion of sodium bicarbonate or potassium bicarbonate or a combination thereof, which is in excess of about 30% w/w of the total weight of the composition.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claims 28 and 29, Doyle et al. teach compositions comprising safe and effective amounts of chlorite ion in admixture with a pharmaceutically acceptable carrier (Abstract; claims 1-4) such as a lozenge (claim 5) and that the amount of sodium chlorite (6 mg or 0.4%) does not exceed about 5% w/w of the total weight of the composition (1500 mg) (Example 6, lines 35-43) thus implicitly having in which the pharmaceutically acceptable concentration level of said oxidising component in said liquid medium is determined and selected to control the level or rate of absorption from said liquid medium into the plasma or blood stream of the subject to obtain a pharmaceutically acceptable low concentration level of the oxidizing component in the plasma or blood stream of the subject following on reaction of the oxidizing component with pathogenic infections which provide neutralising electron availability to the
oxidising component. 
With regard to instant claim 28, Doyle et al. disclose a sodium chlorite containing lozenge intimately admixed with stearic acid, which is anhydrous, where the amount of sodium chlorite (6 mg) does not exceed about 5% w/w of the total weight of the composition (1500 mg) (Example 6, lines 35-43) thus having one or more oxidizing components that are dispersible or soluble in an aqueous liquid medium adapted to be retained in the mouth or buccal cavity by the subject and thus allow for release of said oxidising component within an acidic aqueous medium provided by simultaneous release of said water-soluble anhydrous acid into salivary contents of the buccal cavity and thereby enable direct systemic absorption of the oxidising component by absorption sites offered by the surfaces of the lining of the buccal cavity of the subject, where the invention has effective amount of chlorite ion in admixture with a pharmaceutically acceptable carrier, said compositions being effective in controlling bacterial mediated diseases and conditions present in the oral cavity and inhibiting the spread into the bloodstream of oral pathogenic bacteria and associated bacterial toxins and resultant inflammatory cytokines and mediators (Abstract). With regard to instant claim 20, the stearic acid of Doyle et al. appears to be anhydrous and therefore the functional limitations are inherent in Doyle et al. unless proven otherwise by Applicant. See In re Best
With regard to instant claim 28, it is the Examiner’s position that a lozenge is a form of tablet and Doyle et al. even state that lozenge compositions are of a compressed tablet type (column 14, line 54).
With regard to instant claim 28, Doyle et al. teach: “The present invention may also include an alkali metal bicarbonate salt. Alkali metal bicarbonate salts are soluble in water and unless stabilized, tend to release carbon dioxide in an aqueous system. Sodium bicarbonate, also known as baking soda, is the preferred alkali metal bicarbonate salt. The present composition may contain from about 0.5% to
about 30%” (column 19, lines 50-56), which would be of the total weight of the composition, where “about 30%” includes values in excess of 30% thus overlapping the instantly claimed “in excess of about 30% w/w of the total weight of the composition”. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to instant claim 28, Kaesler et al. teach that lozenges are prepared by forming compressed tablets [0053] that comprise metal chlorites such as sodium chlorite [0045] and about 30% of an alkali metal bicarbonate such as sodium bicarbonate [0049]. Kaesler et al. also teach adding acidifying agents such as citric, succinic, tartaric, malic and fumaric acids and enteric coating the compressed tablets [0066]. Kaesler et al. teach that the ingredients are: “mixed together in unit dosage form, for example, as a dry lyophilised powder or water free concentrate in a hermetically sealed container such as an ampoule or sachette indicating the quantity of active agent.” (page 18, lines 44-46).
With regard to instant claim 28, Celiker teaches compositions comprising oxidizing agents such as hypochlorite and chlorate and sodium chlorite [0095] in combination with a bicarbonate [00128, 00133] and anhydrous citric acid [00117] where in some embodiments the active agent is delivered using a dosage form that protects the active agent until it reaches the distal ileum so that the active agent is then released in the distal ileum or the distal ileum and the large intestine [0096] in the form of coated tablets [0097] which would make them enteric coated [0099] with film polymeric coating of for example methacrylic acid copolymers, polyvinyl acetate phthalate, cellulose acetate phthallate, hydroxypropyl methylcellulose phthalate and hydroxypropyl methylcellulose acetylsuccinate [00104].
With regard to instant claim 28, DeSenna et al. teach effervescent tablet formulations comprising a tablet containing a hypochlorite releasing agent (Abstract; claims 1 and 5) and a mixture of bicarbonate and citric acid (claim 7). DeSenna et al. teach that the effervescence provides rapid solubility and mixing of the active ingredients (column 1, lines 27-28).
With regard to instant claims 28, Mason et al. disclose a dry composition for the controlled production of chlorine dioxide comprising a dry, inert diluent; a metal chlorite selected from the group consisting of alkali metal chlorites and alkaline earth metal chlorites; and a dry agent capable of reacting with a metal chlorite in the dry state to produce chlorine dioxide, said agent being selected from the group consisting of dry oxidizing agents and dry acids and inert diluents in the form of powder, hence particulate pharmaceutically acceptable oral dosage form (Abstract; claims 1-8). Mason et al. disclose the dry acid as dry (anhydrous) citric acid, which enables a relatively pH-neutral or alkaline aqueous medium solvent within the gastrointestinal tract downstream of or beyond the pylorus end of the stomach of the subject to be rendered acidic and thereby provide for release of enterally-soluble chlorine dioxide for absorption into the blood-stream of the portal vein leading to the liver of the subject by absorption sites offered by the duodenum or small intestine of the subject, in combination with sodium bicarbonate, which naturally provides and acts as an inert composition diluent and stabiliser component of the composition and liquid medium within which the composition is dispersed or dissolved and sodium chlorite (claim 9 but see also claims 10-13). Accordingly, Mason et al. teach an essentially solvent free composition comprising sodium chlorite which is dispersible or soluble in an aqueous liquid medium that results in the release or generation of at least molecular or ionic chlorine dioxide upon dispersal or dissolution in an aqueous medium.
With regard to instant claim 28, Mason et al. disclose a mixture of sodium chlorite, calcium hypochlorite, citric acid and disodium carbonate (claim 8).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Doyle et al. is that Doyle et al. do not expressly teach combining an oxidizing component with one or more of the oxidizing components or all the acid components instantly claimed. This deficiency in Doyle et al. is cured by the teachings of Mason et al., Kaesler et al. and Desanna et al.
2. The difference between the instant application and Doyle et al. is that Doyle et al. do not expressly teach a dosage form in which the proportion of the oxidising component in the composition is selected to provide a concentration of the oxidising component within the aqueous medium available in a selected body cavity of the mammalian subject is greater than about 10 ppm and less than about 100 ppm. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine an oxidizing component with one or more of the oxidizing components of Doyle et al. and the acid components of instant claim 28, as suggested by Mason et al., Kaesler et al. and Desanna et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. First of all, Doyle et al. clearly teach formulating a chlorite lozenge that contain chlorite ion (Example 6; column 22, lines 40-41; column 23, lines 7-12), which is a claimed species of instant claim 28, and suggest adding alkali metal bicarbonate salt to the invention (column 19, lines 49-58). Secondly, combining actives for at least an additive effect is obvious to the ordinary artisan. Thirdly, Kaesler et al. teach having combinations of oxidizing agents [0045]. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. In re Susi, 58 CCPA 1074, 1079--80, 440 F.2d 442,445 (1971); In re Crockett, 47 CCPA 1018, 1020-21, 279 F.2d 274, 276-77 (1960). As explained in Crockett, the idea of combining them flows logically from their having been individually taught in the prior art. In re Kerkhoven, 626 F.2d 846 (CCPA 1980). Thus, the ordinary artisan would have a reasonable expectation of success in combining an oxidizing component with the anhydrous acids because the art of Mason et al. and Kaesler et al. render obvious such anhydrous acidifying agents and the art of DeSanna et al. teach the desirable benefit of adding an acid to the bicarbonate to make an effervescence to provide rapid solubility and mixing of the active ingredients. Accordingly, the ordinary artisan would have a reasonable expectation of success in using any of the claimed acids in the composition of Doyle et al. with the carbonate/bicarbonate taught by Doyle et al. in the lozenge of Doyle et al.
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to make the dosage form of Doyle et al. in which the proportion of the oxidising component in the composition is selected to provide a concentration of the oxidising component within the aqueous medium available in a selected body cavity of the mammalian subject is greater than about 10 ppm and less than about 100 ppm and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. This is the limitation of claim 32 which depends upon claim 28 which recites: “the composition comprises an amount of the oxidising component not exceeding about 5% w/w of the total weight of the composition.” The Examiner has shown how Doyle et al. meets the limitation of claim 28 supra and accordingly the limitation of claim 32 is implicit in the disclosure of Doyle et al. The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. Please also note that pharmaceutical dose has been recognized as a result-effective parameter susceptible to routine optimization. See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 809 (Fed. Cir. 1989). 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant asserts that there is no teaching of combining an artemisinin oxidizing component with oxidizing or acid components as claimed. The Examiner first points out that amended claim 28 no longer requires an “artemisinin oxidising component” but rather artemisinin itself with is present in the alternative “or an artemisinin” with the other oxidizing components. See MPEP 2173.05(h). As constructed, the “or an artemisinin” does not have to be taught in the prior art as long as the prior art teaches and suggests the other claimed species of oxidizing components in the group. 
Applicant asserts that there is no teaching of dosage form and proportions claimed. The Examiner strongly disagrees. Doyle et al. expressly teach a lozenge dosage form (claim 5). Applicant argues the secondary references individually. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, the Examiner is relying upon the secondary references as applied in the rejection and not as characterized by Applicant. 
Applicant asserts that there is no teaching of the claimed range of bicarbonate and that the: “amended claim recites a range where the bicarbonate is present in an excess of about 30% w/w of the total weight of the composition, which is different from a range of about 0.5 to about 30% w/w of the total weight of the composition in Doyle.” The Examiner cannot agree. As explained in the last office action (page 9, top), the disclosure of “about 30%” includes values in excess of 30%. Applicant has not explained how the prior art teaching of “about 30%” is excluded from a range of in excess of about 30%. The ranges overlap. See MPEP 2144.05(I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Applicant asserts that there is no teaching of chlorite lozenge as claimed. Applicant asserts that: “…the skilled person in the art recognizes that the inclusion of alkali metal bicarbonate salts is not unconditional for any formulation. Specifically, in the cited passage relating to alkali metal bicarbonate salts, such option is clearly indicated by the word "may," thus suggesting that the decision to include an alkali metal bicarbonate salt is governed by context.” Applicant then cites numerous embodiments that include sodium bicarbonate while example 6 which relates to a lozenge did not include an alkali metal bicarbonate salt. Simply because an example did not include a component such as an alkali metal bicarbonate salt does not mean it is not obvious to add such a component when the specification teaches and suggests the addition of that component. Nothing in Doyle et al. would warn the artisan not to add a bicarbonate salt to the lozenge embodiment. Applicant has not presented any evidence of surprising or unexpected results from the addition of an alkali metal bicarbonate salt. Applicant has failed to produce any evidence that would steer the artisan away from adding bicarbonate salts to lozenges. In fact, lozenges are routinely made with alkaline earth metal bicarbonate salts as evidenced by, for example, US5312626 (Abstract; claim 1) or US6280761 (Abstract; claim 1). Therefore, the Examiner can only conclude that Doyle et al. render obvious the addition of at least sodium bicarbonate to the lozenge composition even though Doyle et al. did not make such an embodiment. Accordingly, Applicant’s argument that bicarbonate is not applicable to lozenges is not persuasive.
Respectfully, none of Applicant’s arguments are persuasive.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613